Order filed December 20, 2012




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00755-CV
                                    ____________

                      PAUL STEVEN JACOBS, Appellant

                                        V.

                MELISSA ELLEN FIELDS JACOBS, Appellee


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-14576

                                    ORDER

      Appellant’s brief was due November 27, 2012. No brief or motion for
extension of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before
January 21, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                       PER CURIAM